DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/15/2021 and 09/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
In view of the Applicant’s amendments, some of the rejections under 35 USC 112(b) are withdrawn, unless otherwise noted below.  The rejections of claims 17 and 18 are maintained.
Claim 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim recites “comprising one or more inlet ports comprises one to four inlet ports.”  It is not clear if this is in reference to the same “one or more inlet ports” of claim 1.  The Examiner suggests that the claim be amended to read “wherein the one or more inlet ports comprises one to four inlet ports” (emphasis added to highlight changes).
Regarding claim 18, the claim recites “comprising one or more outlet ports comprises one to four outlet ports.”  It is not clear if this is in reference to the same “one or more outlet ports” of claim 1.  The Examiner suggests that the claim be amended to read “wherein the one or more outlet ports comprises one to four outlet ports” (emphasis added to highlight changes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrie (US 1156606, hereinafter Lawrie) in view of Paulus (US 1420210, hereinafter Paulus) and Coy (US PGPub 2010/0080077, hereinafter Coy).
Regarding claim 1, Lawrie discloses an apparatus capable of producing a liposome, comprising: a tank (tank 10, Figure 1); a stirrer (stirrer 17-19-20, Figure 1); and a jacket (jacket formed by steams coils 30, page 3, lines 66-76 and 114-124 and Figure 1), wherein the cross-section of the space in the tank has a circular shape (tank 10 is cylindrical, page 3, lines 5-6), the size of the circle in the cross-section is variable depending on the height of the tank (reduced cross-sectional area in lower portion of tank 10, Figure 1), the stirrer is inserted into the tank from the center of a lid (upper lid 
Lawrie does not disclose the diameter of the tank being larger than the height as recited.  Coy teaches a mixing tank having a diameter or the cross-section of the space in the tank being longer than the height of the tank (paragraph 0049).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would 
Lawrie does not explicitly disclose a jacket which is provided around the outside of their tank.  However, Paulus discloses an apparatus comprising: a cylindrical tank (cylindrical tank 6, page 1, lines 60-61 and Figure 1); a stirrer (stirrer 39-40-41 -42-43, Figure 1); and a jacket (jacket 7-8, page 2, lines 50-54 and Figure 1) provided around an outer periphery of the tank.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to look to the prior art and select the principle of the jacket provided around an outer periphery of the tank as taught in Paulus as an alternative to the jacket provided around an inner periphery of the tank of Lawrie since such a selection would have involved choosing from a finite number of identified, predictable locations for the jacket - i.e. around an inner periphery of the tank, or around an outer periphery of the tank - with a reasonable expectation of successfully controlling the temperature of the tank, as taught in Paulus (jacket 7-8 is for heating purposes, page 2, lines 50-54). Successfully controlling the temperature of the tank is also the purpose of the jacket of Lawrie (jacket formed by steams coils 30 is for providing heat, page 3, lines 114-123) and the purpose of the jacket of Applicant’s invention (Applicant’s specification, hot water jacket 22 is for supplying heat, paragraphs 5 and 62). Such a modification would have yielded predictable results.
Regarding claim 2, Lawrie in view of Paulus discloses the apparatus but does not explicitly recite the capacity of the tank is within a range of 10 L or more and 100 L or less.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the tank to have a capacity within a range of 10 L or more and 100 L or less since such a configuration would have involved a mere change in dimensions of a prior art device. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claims 3-8, the claims refer only to methods of operation of the device (the stirring and evaporating steps) and the materials worked upon by the device (amounts of liquid and gas within the tank).  It is well-settled that the method of operation of an apparatus is not germane to the issue of patentability of the apparatus (see MPEP 2114) and that the materials worked upon by an apparatus are not germane to the issue of patentability of the apparatus (see MPEP 2115).  Nonetheless, the combination of Lawrie, Paulus, and Coy proposed above would be fully capable of performing the recited steps and working upon the recited materials, meeting the claims.
Regarding claims 17 and 18, Lawrie discloses one to four inlet ports (port for inlet 25, Figure 1) and one to four outlet ports (ports for outlets 27 and 28, respectively, Figure 1) as recited in claims 1, 17, and 18.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrie (US 1156606, hereinafter Lawrie) in view of Paulus (US 1420210, hereinafter Paulus) and Coy (US PGPub 2010/0080077, hereinafter Coy), as applied to claims 1-8 above, and further in view of Gabor (US 5292194, hereinafter Gabor).
Regarding claims 9-16, the rotation speed of the stirrer is a method of operation of the device that does not affect its structure.  As noted above, the method of operation of an apparatus is not germane to the issue of patentability of the apparatus (see MPEP 2114).  Nonetheless, the combination of Lawrie, Paulus, and Coy proposed above would be fully capable of rotating a stirrer at the speeds recited, meeting this portion of the claims.
Lawrie is silent to a centrifugal stirrer.  Gabor is relied upon to teach a centrifugal stirrer, and further to teach a stirrer having 2 to 10 discharge ports (figure 4, channels 6).  As to the discharge rate coefficient, the Examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the discharge rate coefficient, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARC C HOWELL/Primary Examiner, Art Unit 1774